Exhibit 10.1

EMPLOYMENT AGREEMENT
 


 
This Employment Agreement (the "Agreement") is entered into as of the 5th day
of  May 2009 between Jerry Alvarez ("Employee") and Alternative Energy
Development Corporation, a Nevada Corporation, it’s affiliates, predecessors and
subsidiaries (the "Company”).
 
WHEREAS, Employee and the Company desire to enter into this Agreement setting
forth the terms and conditions for the employment relationship of Employee with
the Company during the Employment Term (as defined below).
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties to this Agreement hereby agree as follows:
 
1.             Services
 
                1.1       Employment. During the Employment Term (as defined
below), the Company hires Employee to perform such services as the Company may
from time to time reasonably request consistent with Employee's position with
the Company (as set forth in Section 1.1 and 1.5 hereof) and Employee's stature
and experience in the publishing industry (the "Services"). The Services and
authority of Employee shall include, but not necessarily be limited to,
management and supervision of (A) the general business, affairs, management and
operations of the of the Company, (B) the general business, affairs, management
and operations of  the future acquisitions and Affiliates.  For purposes of this
Agreement, "Affiliates" shall mean, as to any person, any other person
controlled by or under common control with (or, where applicable, controlling),
directly or indirectly, such person; and "person" shall mean any individual,
corporation, partnership, limited liability company, joint venture, association,
joint-stock company, trust, unincorporated organization or government or other
agency or political subdivision thereof, or any other entity; whereas such
person in the normal course of business shall be deemed an affiliate of the
publishing division and further, for the sole purpose of this Agreement,
Affiliate shall not mean and or include the Company.
 
                1.2        Location. During the Term, Employee's Services shall
be performed in the Phoenix, Arizona area or any other area of Employee’s
convenience which permits regular communication via telephone, Internet or other
popular medium with employees, officers, directors, customers and other
affiliates as needed to effectively carry out duties as described
herein.  Employee acknowledges and understands that the Company’s current
headquarters are located in Glendale, Arizona and that officers and other
participants critical to the Company’s business are dispersed nationally and
internationally, and that such dispersion will increase substantially as the
Company grows. The parties therefore acknowledge and agree that the nature of
Employee's duties hereunder may require domestic and international travel from
time to time.
 
                1.3        Term. The term of Employee's employment under this
Agreement (the "Employment Term") shall commence on the 5th day of May 2009 (the
"Effective Date") and shall end on May 4th 2011 unless sooner extended or
terminated in accordance with the provisions of this Agreement.
 
For purposes of this Agreement, "Employment Year" shall mean each twelve-month
period during the Term commencing on May 5th,  and ending on May 4th, of the
following year. In the event the parties decide to extend this Agreement for an
additional one year Employment Term, any extension agreed upon must be done so
in writing and executed by the Company and Employee no later than 5 p.m. Eastern
Standard Time on February  5th, 2011.
 
 
 

--------------------------------------------------------------------------------

 
 
                1.4        Exclusive Employment; Non-Competition.  Employee
agrees that his employment hereunder is on an exclusive basis, and that as long
as Employee is employed by the Company, Employee will not engage in any other
business activity which is in conflict with Employee’s duties and obligations
hereunder.  Employee agrees that during the Employment Term, Employee shall not
directly or indirectly engage in or participate as an owner, partner,
shareholder, officer, employee, director, agent of or consultant for any
business that competes with any of the principal activities of the
Company.  Provided however, that Employee may acquire and/or retain, as an
investment, and take customary actions (including the exercise or conversion of
any securities or rights) to maintain and preserve Employee's ownership of any
one or more of the following (provided such actions, other than passive
investment activities, do not unreasonably interfere with Employee's Services
hereunder): (i) securities of any corporation that are registered under Sections
12(b) or 12(g) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), and that are publicly traded as long as Employee is not part of any
control group of such corporation and, in the case of public corporations in
competition with the Company, such securities do not constitute more than five
percent of the voting power of that public corporation; (ii) any ownership
interest in a partnership, trust, corporation or other person so long as
Employee remains a passive investor in that entity and so long as such entity is
not, directly or indirectly, in competition with the Company, (iii) securities
or other interests now owned or controlled, in whole or in part, directly or
indirectly, by Employee in any corporation or other person and which are
identified on Schedule 1.4 hereto; and (iv) securities of the Company or any of
its Affiliates. Nothing in this Agreement shall be deemed to prevent or restrict
Employee's ownership interest in the Company and any of its Affiliates or
Employee’s ability to render charitable or community services not in competition
with the Company.
 
                1.5        Power and Authority.
 
                              1.5.1        During the Employment Term, Employee
shall be Employed as President and Chief Executive Officer of the Company,
Employee shall report directly to the Company’s Board of Directors.
 
                              1.5.2        During the Employment Term, all
officers and employees of the Company shall report to Employee (directly or
through such channels as Employee and the Board may designate).
 
                              1.5.3       The Company may from time to time
during the Term appoint Employee to one or more additional offices of the
Company. Employee agrees to accept such offices if consistent with Employee's
stature
                              and experience and position with the Company.
 
                1.6        Indemnification. The Company shall indemnify Employee
to the fullest extent allowed by applicable law. Without limiting the foregoing,
Employee shall be entitled to the benefit of the indemnification provisions
contained on the date hereof in the Bylaws of the Company and any applicable
Bylaws of any Affiliate, notwithstanding any future changes therein.
 
2.             Compensation.
 
As compensation and consideration for the Services provided by Employee during
the Term pursuant to this Agreement, the Company agrees to pay to Employee the
compensation set forth below.
 
 
 
 

--------------------------------------------------------------------------------

 
                2.1        Fixed Annual Compensation. The Company shall pay to
Employee salary ("Fixed Annual Compensation") at the rate of 120,000.00 per
annum beginning on May 5th, 2009, and continuing for the term of this agreement,
with stated salary for the first year of the Employment Term to be paid as
follows: Fixed Annual Compensation payable to Employee by the Company hereunder
shall be paid beginning May 5th of each year during the Employment Term and at
such times and in such amounts as the Company may designate in accordance with
the Company’s usual salary practices, but in no event less than twice monthly.
 
    2.2        Stock. The Company shall grant to Employee One Million
(1,000,000) shares of the Company’s common stock or equivalent within ninety
days subsequent to the effective date of this agreement.  The total amount of
the Company’s common stock or equivalent to be issued in accordance with this
Section 2.3 shall be One Million Share (1,000,000) and shall be vested as
follows: (a) 50% of the total during the first fiscal year throughout the Term;
and (b) 50% of the total during the second fiscal year throughout the Term. If
the Executive voluntarily terminates his employment with the company within 12
months of the date of this agreement, all shares granted under this section
shall be returned to the Company.
 
    2.3        Bonus. Under this Agreement, Employee shall be entitled to
participate in the highest bonus incentive program (hereafter “BIP”) set up by
the Board. While the specific structure and trigger mechanisms for the BIP are
at the sole discretion of the Board, the BIP shall afford Employee the
opportunity to earn a minimum of $120,000 in cash bonus through the Employee’s
accomplishment of specific pre-identified reasonable milestones in the
development of the Company’s business, or by exceeding the approved business
plan revenue and income levels. Any payments under the BIP shall be paid
annually to Employee and shall be paid no later than the end of the first
quarter following the Company’s fiscal year-end. In addition to the BIP,
Employee shall also be entitled to such additional bonus, if any, as may be
granted by the Board (with Employee abstaining from any vote thereon) or
compensation or similar committee thereof in the Board's (or such committee's)
sole discretion based upon Employee's performance of his Services under this
Agreement.
 
3.             Expenses; Additional Benefits
 
    3.1        Vacation. Employee shall be entitled to an aggregate of two weeks
of paid vacation during each year of the Employment Term. Employee may take
vacation at times determined by the Employee, however, subject the Company’s
business needs. In addition, Employee shall be entitled to holidays generally
observed in the United States and the State of Arizona.
 
         3.2        Employee Business Expense Reimbursement. Employee shall be
entitled to reimbursement of all business expenses for which Employee makes a
submission for and provides an adequate accounting to the Company beginning on
the effective date of this Agreement. The determination of the adequacy of the
accounting of the foregoing expenses shall be within the reasonable discretion
of the Company’s independent certified accountants taking into consideration the
substantiation requirements of the Internal Revenue Code of 1986, as amended
(the "Code"). Employee shall be entitled to cash reimbursement for expense
items, including extended travel. Employee shall be entitled to cash or stock
reimbursement for ordinary expenses, including phone and local travel, as
approved in advance by the Board. Such reimbursement of business expenses shall
be payable to Employee at the end of each calendar month for the business
expenses incurred by the Employee for the month prior for each specific
submission for reimbursement during the Term of this Agreement,
 
 
 
 

--------------------------------------------------------------------------------

 
                3.3        Stock Option Plan and Agreement. Concurrently with
the execution of this Agreement and in consideration for the execution thereof,
Employee and the Company shall develop, implement and enter into the Alternative
Energy Development Corporation 2009 Stock Option Plan and Agreement, which
represents a material inducement to Employee's willingness to enter into this
Agreement.
 
                3.5        Medical and Dental Insurance. In the event that the
Company, with the approval of the Board of Directors, elects to establish a
Medial Insurance Benefit Plan for the benefit of the Company’s employment staff,
Employee shall be entitled to participate in such plan which shall include
comprehensive medical and dental insurance (from a reputable and
financially-sound insurance carrier of national standing) for himself and his
immediate family. Such insurance shall cover at the minimum 100% of all
hospitalization costs after payment of deductibles and 80% of other medical
costs, with the annual deductible not exceeding $500 per person. There shall be
no cap on benefits for the medical insurance, and the annual cap for dental
insurance benefits shall not be less than $3,000. The Company may either provide
these benefits directly to Employee or promptly reimburse Employee for the cost
of such benefits, at the Company’s election.
 
         3.6        Other Agreements. Concurrent with the execution of this
Agreement, Employee and the Company shall enter into other Transaction Documents
that have not been previously executed.
 
                 3.7       General. Employee shall be entitled to participate in
any profit-sharing, pension, health, sick leave, holidays, personal days,
insurance or other plans, benefits or policies (not duplicative of the benefits
provided hereunder) available to the employees of the Company or its Affiliates
on the terms generally applicable to such employees.
 
                 3.8        No Reduction of Benefit or Payment. No payment or
benefit made or provided under this Agreement shall be deemed to constitute
payment to Employee or his legal representative or guardian in lieu of, or in
reduction of, any benefit or payment under an insurance, pension or other
benefit plan, and no payment under any such plan shall reduce any payment or
benefit due under this Agreement except as set forth in Section 5.3 of this
Agreement.
 
                 3.9       Covenant Not To Solicit.  Employee agrees that for a
period of two (2) years following any termination of the employment of the
Employee with the Company, Employee will not, directly or indirectly, without
the prior written consent of the Company:  solicit, entice, persuade or induce
any employee, consultant, agent or independent contractor of the Company or of
any of its subsidiaries or Affiliates to terminate his or her employment by the
Company or such subsidiary or Affiliate to become employed by any person,
corporation or other entity other than the Company or such subsidiary or
Affiliate,  or approach any such employee, consultant, agent or independent
contractor for any of the foregoing purposes, or hire any such employee,
consultant, agent or independent contractor or authorize or assist in the taking
of any such actions by any third party.
 
                 3.10     Confidentiality.  During the Term of Employment and
continuously thereafter, Employee shall keep secret and retain in strictest
confidence and not use or disclose, furnish or make accessible to anyone outside
the Company and any of its Affiliates, directly or indirectly, or use for the
benefit of Employee or others except in conjunction with the business of the
Company and the business of any of its subsidiaries or Affiliates, any Protected
Information.  The term “Protected Information” shall mean trade secrets,
confidential or proprietary information and all other knowledge, technology,
know-how, information, documents or materials owned, developed or possessed by
the Company or any of its subsidiaries or Affiliates, whether in tangible or
intangible form, pertaining to the business of the Company or any of its
subsidiaries or Affiliates, including, but not limited to, research and
development, operations, systems, databases, computer programs and software,
designs, models, operating procedures, knowledge of the organization, products
and services (including prices, costs, sales or  content), processes,
techniques, contracts, financial information or measures, business methods,
future business plans, details of consultant contracts, new personnel
acquisition plans, business acquisition plans, customers and suppliers
(including identities of customers and prospective customers and suppliers,
identities of individual contacts at business entities which are customers  or
prospective customers or suppliers, preferences, businesses or habits), and
business relationships.  Provided however, that Protected Information shall not
include information that shall become generally known to the public or the trade
without violation of this Section 1.6.
 
 
 
 

--------------------------------------------------------------------------------

 
                3.11      Company Ownership.  The results and proceeds of
Employee’s services hereunder, including, without limitation, any works of
authorship resulting from Employee’s services during his employment with the
Company or any of the Company’s Affiliates and any works in progress, shall be
works-made-for-hire, and the Company shall be, and shall be deemed, the sole
owner throughout the universe of any and all rights of whatsoever nature
therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, with the right to use the same in perpetuity in any
manner the Company determines in its sole discretion without any further payment
to Employee whatsoever.  If, for any reason, any of such results and proceeds
shall not legally be a work-for-hire and/or there are any rights which do not
accrue to the Company under the preceding sentence, then Employee hereby
irrevocably assigns and agrees to assign any and all of Employee’s right, title
and interest thereto, including, without limitation, to any and all copyrights,
patents, trade secrets, trademarks and/or other rights of whatsoever nature
therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed to the Company, and the Company shall have the right to
use the same in perpetuity throughout the universe in any manner the Company
determines without any further payment to Employee whatsoever.  Provided
however, that if the Company elects not to utilize any work(s) of authorship
resulting from Employee’s services during his Employment Term, the Company shall
wave and release all rights to said work(s) and assign all rights thereto to
Employee.
 
Employee shall, from time to time, as may be requested by the Company, do any
and all things which the Company may deem useful or desirable to establish or
document the Company’s exclusive ownership of any and all rights in any such
results and proceeds, including, without limitation, the execution of
appropriate copyright and/or patent applications or assignments.  To the extent
Employee has any rights in the results and proceeds of Employee’s services that
cannot be assigned in the manner described above, Employee unconditionally and
irrevocably waives the enforcement of such rights.  This Section 3.11 is subject
to, and shall not be deemed to limit, restrict, or constitute any waiver by the
Company of any rights of ownership to which the Company may be entitled by
operation of law by virtue of the Company’s being the employer of Employee.
 
                 3.12     Litigation.  Employee agrees that, during the
Employment Term, for two (2) year thereafter and, if longer, during the pendency
of any litigation or other proceeding, (i) Employee shall not communicate with
anyone (other than his personal attorney(s) and/or tax advisor(s)) and, except
to the extent necessary in the performance of Employee’s duties hereunder, with
respect to the facts or subject matter of any pending or potential litigation,
or regulatory or administrative proceeding involving the Company or any of its
Affiliates, or any of their officers, directors, shareholders, representatives,
agents, employees, suppliers or customers, other than any litigation or other
proceeding in which Employee is a party-in-opposition, without giving prior
notice to the Company’s Board of Directors or General Counsel and receiving a
response, and (ii) in the event that any other party attempts to obtain
information or documents from Employee with respect to matters possibly related
to such litigation or other proceeding, Employee shall promptly so notify the
Company’s Board of Directors  or General Counsel and await any response .
 
 
 
 
 

--------------------------------------------------------------------------------

 
                3.13      No right to Give Interviews or to Write Books,
Articles, etc.    Employee agrees that during the   Employment Term and for a
period of two (2) years thereafter, except with the Company’s prior written
authorization, Employee shall not (i) give any interviews or speeches, or (ii)
prepare or assist any person or entity in the preparation of any books,
articles, television or motion picture productions or other creations, in either
case, concerning the Company or any of its Affiliates, or any of their officers,
directors, shareholders, representatives, agents, employees, suppliers or
customers.
 
                3.14      Return of Property.  All documents, date books,
recordings, or other property, whether tangible or intangible, including all
information stored in electronic form, obtained or prepared by or for Employee
and/or utilized by Employee in the course of Employee’s employment with the
Company shall remain the exclusive property of the Company.  In the event of the
termination of Employee’s employment for any reason, the Company reserves the
right, to the extent permitted by law and in addition to any other remedy the
Company may have, to deduct from any monies otherwise payable to Employee by the
Company the following:  (i) the full amount of any debt Employee owes to the
Company or to any of the Company’s Affiliates at the time of or subsequent to
the termination of Employee’s employment with the Company;  and (ii) the value
of the Company’s property which is retained in Employee’s possession after the
termination of Employee’s employment with the Company.  In the event that the
law of any state or other jurisdiction requires the consent of an employee for
such deductions, this Agreement and the Employee’s signature hereon shall serve,
and be deemed to serve, as such consent. Employee acknowledges and agrees that
the foregoing remedy shall not be the sole and/or exclusive remedy of the
Company with respect to a breach of this Section 3.14.
 
                3.15      Non-Disparagement.  Employee agrees that he shall not,
during the Employment Term and for a period of two (2) years thereafter,
criticize, ridicule or make any statement which disparages or is derogatory of
the Company or any of its Affiliates, or of any of their officers, directors,
shareholders, representatives, agents, employees, suppliers or customers.
 
                 3.16     Injunctive Relief/Specific Enforcement. The Company
has entered into this Agreement in order to obtain the benefit of Employee’s
unique skills, talent, and experience.  Employee acknowledges that the services
to be rendered by Employee are of a special, unique and extraordinary character
and, in connection with such services, Employee will have access to confidential
or proprietary information or trade secret vital to the Company’s business and
the businesses of its subsidiaries and Affiliates.  By reason of this, Employee
acknowledges, consents and agrees that any violation of Sections 1.4 and 3.10 –
3.16 of this Agreement will result in irreparable harm to the Company and its
subsidiaries or Affiliates, and that money damages will not provide adequate
remedy to the Company, and that the Company shall be entitled to have those
sections specifically enforced by any court having competent jurisdiction.
Accordingly, Employee agrees that the Company may obtain injunctive and/or other
equitable relief for any breach or threatened breach of those sections, in
addition to any other remedies, including the recovery of money damages from
Employee available to the Company.
 
                3.17      Non-Renewal Notice.  The Company shall notify Employee
in writing in the event that the Company elects not to extend or renew this
Agreement.  If the Company gives Employee such notice less than three (3) months
before the end of the Employment Term, or Employee’s employment terminates
pursuant to Section 4.1 hereof during the three (3) months of the Employment
Term, Employee shall be entitled to receive his Salary as provided in Section
2.1, payable in accordance with the Company’s then-effective payroll practices,
subject to applicable withholding requirements, for the period commencing after
the end of  the Employment Term which, when added to the portion of the
Employment Term, if any, remaining when the notice is given or the termination
occurs, equals three (3) months.  The payments provided for in this Section 3.17
are in lieu of any severance or income continuation or protection under any
Company plan that may now or hereafter exist.  Employee shall be required to
mitigate the amount of any payment provided for in this Section 3.17 by seeking
other employment or otherwise, and the amount of any such payment provided
hereunder shall be reduced by any compensation earned by Employee from any third
person.
 
 
 
 

--------------------------------------------------------------------------------

 
 
                 3.18      The provisions of Sections 1.4 and 3.11-3.18 shall,
without any limitation as to time, survive the expiration of Employee’s
employment hereunder, irrespective of the reason for any termination.
 
4.              Termination:
 
                4.1        Voluntary Termination.   Employee may voluntarily
terminate his employment with the Company at any time upon at least thirty (30)
days prior written notice, in which case this Agreement shall terminate on the
30th day from such notice, or such longer period as may be consented to in
writing by the Company.  Upon such termination, the Company shall have no
further obligations under this Agreement, except to pay all amounts of Base
Salary accrued, but unpaid, at the effective date of voluntary termination, and
all reasonable unreimbursed business-related expenses, if any.
 
                4.2        Disability.  In the event of the permanent disability
(as hereinafter defined) of Employee during the Term of Employment, the Company
shall have the right, upon written notice to Employee, to terminate Employee’s
employment under this Agreement, effective upon the 30th calendar day following
the giving of such notice (or such later day as shall be specified in such
notice).  Upon the effectiveness of such termination, (i) the Company shall have
no further obligations under this Agreement, except as to pay and to provide,
subject to applicable withholding, (A) all amounts of Base Salary accrued, but
unpaid, at the effective date of termination, (B) a lump sum amount equal to
Employee’s then annual Base Salary, (C) a pro rata portion of Employee’s
Quarterly Bonus or Target Bonus, as applicable, and (D) all reasonable
unreimbursed business-related expenses, and (ii) Employee shall have no further
obligations hereunder other than those provided for in Sections 1.4 and 3.18  of
this Agreement.
 
All amounts payable to Employee pursuant to this Section 4.2 shall be payable
within thirty  (30) days following the effective date of the termination of
Employee’s employment.  For purposes of this Section, “permanent disability”
shall be defined as any physical or mental disability or incapacity which
renders Employee incapable in any material respect of performing the services
required of him in accordance with his obligations under Sections 1.1 and 1.5
for a period of one hundred and twenty (120) days, consecutive or otherwise, in
any three hundred and sixty (360) day period.
 
                4.3        Death.  In the event of the death of Employee during
the Term of Employment, this Agreement shall automatically terminate and the
Company shall have no further obligations hereunder, except as to pay and
provide to Employee’s beneficiary or other legal representative, subject to
applicable withholding, (A) all amounts of Base Salary accrued but unpaid, at
the date of death, (B) a pro rata portion of Employee’s Quarterly bonus or
Target Bonus, as applicable, and (C) all reasonable
unreimbursed  business-related expenses.  All amounts payable to Employee
pursuant to this Section 4.3 shall be payable within thirty (30) days following
the Companies receipt of notice of date of death.
 
 
 
 

--------------------------------------------------------------------------------

 
                4.4        Cause.  The Company shall have the right, upon
written notice to Employee, to terminate Employee’s employment under this
Agreement for Cause (as hereinafter defined);  In the event of a termination for
cause, this Agreement shall terminate and the Employee shall be removed from
office effective as of the date specified by the Company in the notice, and (i)
the Company shall have no further obligations hereunder, except to pay all
amounts of Base Salary, reimburse all reasonable unreimbursed business-related
expenses and pay and provide all other benefits accrued to the date of
termination and (ii) Employee shall have no further obligations hereunder,
except for those provided in Sections 1.4 and 3.18 hereof;  provided, however,
that nothing contained in this Section 4.4 shall constitute a waiver or release
by the Company of any rights or claims it may have against Employee for actions
or omissions which give rise to a termination under this Section  4.4.
 


                For purposes of this Agreement, the term “Cause” shall mean:
 
                              (i)  any act of fraud, embezzlement or dishonesty
on the part of Employee with respect to the Company or any of its subsidiaries
or Affiliates; or
 
                              (ii)  any material breach by Employee of his
obligations under this Agreement;  or
 
                              (iii)     conviction of Employee of any felony; or
 
                              (iv)     a material breach of, or the failure or
refusal by Employee to perform and discharge Employee’s duties, responsibilities
or obligations under this Agreement (it being understood that no action or
failure to act by 
                              Employee shall be considered to be Cause if such
action or failure to act shall have been taken by Employee in good faith).
 
                4.6        Plan Benefits.  Upon any termination of Employee’s
employment hereunder, the Company shall pay Employee the amounts and shall
provide all benefits generally available upon termination under any employee
benefit plans, policies and practices of the Company, determined in accordance
with the applicable terms and provisions of such plans, policies and practices.
 
5.             General
 
 5.1        Governing Law. Venue The laws of the State of Arizona shall govern
the interpretation, construction and applicability of this Agreement in any
arbitration or judicial proceeding.
 
 5.2       Attorneys’ Fees. In the event that any legal (judicial or arbitral)
proceeding is instituted in connection with any controversy arising out of this
Agreement or the enforcement of any rights hereunder, the prevailing party (as
defined by the courts of Arizona) shall be entitled to recover, in addition to
court and other costs, such sums as the court or arbitrator may decide are
reasonable as attorneys’ fees.
 
 5.3        Indemnification.  In the event Employee is made, or threatened to be
made, a witness or party to any civil, criminal or administrative action,
proceeding or investigation of the fact that Employee is or was a director or
officer of the Company, or serves on the Board of another corporation fifty
percent (50%) or more owned by the Company in any capacity at the Company’s
request, or serves or served as a director of any other corporation at the
request, or serves as a fiduciary of any ERISA plan at the Company’s request,
Employee shall be indemnified by the Company for all amounts paid as a fine or
settlement, including the cost of defense.
 
 
 
 

--------------------------------------------------------------------------------

 
 
                 5.4       Waiver.  Neither party shall, by mere lapse of time,
without giving notice be deemed to have waived any breach by the other party of
any of this Agreement.  Further, the waiver by either party of a particular
breach of this Agreement shall be construed or deemed as a continuing waiver of
such breach.
 


                 5.5       Entire Agreement. The parties agree that this
instrument constitutes and contains the entire agreement between the parties
concerning the subject matter and contents of this Agreement, and that this
instrument supersedes all prior negotiations, proposed agreement, or
understandings, if any, between the parties concerning any of the provisions or
contents of this Agreement.  No amendment to this Agreement shall be effective
unless it is in writing and signed by a duly authorized representative of each
of the parties to this Agreement.
 
                 5.6       Fair Meaning. The parties agree that the wording of
this Agreement shall be construed as a whole according to its fair meaning, and
not strictly for or against the party that drafted this Agreement.
 
                 5.7        Counterparts.  This Agreement may be executed in any
number of counterparts which shall be deemed an original, and all of which taken
together constitutes one and the same Agreement.
 
                5.8        Severability.  The parties agree that if any
provision of this Agreement should ever be declared or determined by any court
of competent jurisdiction to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby, and said
illegal or invalid part, term or provision shall be automatically conformed to
the law, if possible, or if not possible, be deemed to be stricken from this
Agreement.
 
                5.9        Waiver/Estoppel. Any party hereto may waive the
benefit of any term, condition or covenant in this Agreement or any right or
remedy at law or in equity to which any party may be entitled, but only by an
instrument in writing signed by the parties to be charged. No estoppel may be
raised against any party except to the extent the other parties rely on an
instrument in writing, signed by the party to be charged, specifically reciting
that the other parties may rely thereon. The parties' rights and remedies under
and pursuant to this Agreement or at law or in equity shall be cumulative and
the exercise of any rights or remedies under any provision hereof or rights or
remedies at law or in equity shall not be deemed an election of remedies; and
any waiver or forbearance of any breach of this Agreement or remedy granted
hereunder or at law or in equity shall not be deemed a waiver of any preceding
or succeeding breach of the same or any other provision hereof or of the
opportunity to exercise such right or remedy or any other right or remedy,
whether or not similar, at any preceding or subsequent time.
 
 
 
 

--------------------------------------------------------------------------------

 
 
                 5.10     Notices. Any notice that the Company is required to
give or may desire to give to Employee hereunder shall be in writing and may be
served by delivering it to Employee, or by sending it to Employee by certified
mail, return receipt requested (effective five days after mailing) or overnight
delivery of the same by delivery service capable of providing verified receipt
(effective the next business day), or facsimile (effective twenty-four hours
after receipt is confirmed by person or machine), at the address set forth
below, or such substitute address as Employee may from time to time designate by
notice to the Company. Any notice that Employee is required or may desire to
serve upon the Company hereunder shall be in writing and may be served by
delivering it personally or by sending it certified mail, return receipt
requested or overnight delivery, or facsimile (with receipt confirmed by person
or machine) to the address set forth below, or such other substitute address as
the Company may from time to time designate by notice to Employee. Such notices
by Employee shall be effective at the same times as specified in this Section
5.10 for notices by the Company.
 
                              The Company:
 
                              Alternative Energy Development Corporation
                              17505 North 79th Ave.  Suite# 309
                              Glendale, AZ 85308
 
                              Employee:
 
                              Jerry Alvarez
                              17505 North 79th Ave.  Suite# 309
                              Glendale, AZ 85308
 
                 5.11     Captions. The paragraph headings contained herein are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
 
                 5.12     No Partnership or Joint Venture. Nothing herein
contained shall constitute a partnership between or joint venture by the parties
hereto.
 
                 5.13     Assignability.  Successors.
 
                              (a) The obligations of employee may not be
delegated and, except as expressly provided in this Section 5.13 relating to the
designation of beneficiaries, Employee may not, without the Company’s prior
written
                              consent thereto, assign, transfer, convey, pledge,
encumber, hypothecate
 
       or otherwise dispose of this Agreement or any interest herein.  Any such
attempted delegation or disposition shall be null and void and without
effect.  Provided however, that Employee may assign all or any portion
                              of his rights to receive compensation hereunder to
any corporation at least fifty percent (50%) of the capital stock of which is
owned or controlled by Employee, to any other entity in which Employee owns or
                              controls at least fifty percent (50%) of the total
ownership interests, to trusts for the benefit of the family of Employee, to
charitable trusts or to trusts for the benefit of any charitable purpose, or to
any charity or non-
                              profit organization. Notwithstanding any other
provision hereof, Employee shall not be permitted to establish loan-out
companies to provide his services to the Company and assign this Agreement
thereto.
 
                              (b) The Company and Employee agree that this
Agreement and each of the Company’s rights and obligations hereunder may be
assigned or transferred by the Company to, and shall be assumed by and be
binding
                              upon, any Successor to the Company.  The term
“Successor” shall mean any corporation or other business entity which succeeds
to the assets or conducts the business of the Company, whether directly or
                              indirectly, by purchase, merger, consolidation or
otherwise.  In the event another corporation or other business entity becomes a
Successor of the Company, then the Successor shall, by an agreement in form and
                              substance reasonably satisfactory to Employee,
expressly assume and agree to perform this Agreement in the same manner and to
the same extent as the Company would be required to perform if there had been no
                              merger.
 
 
 
 

--------------------------------------------------------------------------------

 
 
                5.14      No Mitigation; No Offset. Without limiting any other
provision hereof, the Company agrees that any income and other employment
benefits received by Employee from any and all sources (other than as set forth
in Section 5.2) before, or during this Agreement shall in no way reduce or
otherwise affect the Company's obligation to make payments and afford benefits
hereunder.
 
6.             Arbitration.
 
                              (a)  In the event of any controversy arising from
or concerning the interpretation of this Agreement or its subject matter
(including, without limitation, the interpretation, application, or
enforceability of this Agreement
                              or the arbitrability of the controversy), the
parties agree that such controversy shall be resolved exclusively by binding
arbitration before a single neutral arbitrator selected jointly by the
parties.  The Company and
                              Employee shall each be responsible for 50% of the
fees and expenses of the arbitrator.  Each party shall be responsible for its
own attorneys’ fees and any other costs occasioned by the arbitration, without
regard to
                              which party thereto prevails.  Provided however,
that the arbitrator may award attorneys’ fees and costs to a party under Section
5.2 of this Agreement.  The parties to the arbitration shall have all rights,
remedies, and
                              defenses available to them in a civil action
before a court.  If, for any legal reason, a controversy arising from or
concerning the interpretation, application, or enforceability of this Agreement
requires judicial
                              intervention, the parties agree that the
controversy shall be brought in the Maricopa County Superior Court or the U.S.
District Court for the District of Arizona.
 
                              (b) The parties hereby waive and agree not to
assert (by way of motion, as a defense or otherwise) (a) any and all objections
to jurisdiction that they may have under the laws of the State of Arizona or the
United   
                              States, and (b) any claim (i) that it or [he/she]
is not subject personally to jurisdiction of such court, (ii) that such forum is
inconvenient, (iii) that venue is improper, or (iv) that this Agreement or its
subject matter
                      may not for any reason be arbitrated or enforced as
provided in this Section 6.0 (b).
 
                              (c) Within ten (10) business days after receipt of
the notice submitting a dispute or controversy to arbitration, the parties shall
attempt in good faith to agree upon an arbitrator to whom the dispute will be
referred and
                              on a joint statement of contentions. Each party
hereby agrees that service of process in such action will be deemed accomplished
and completed when a copy of the documents is sent in accordance with the notice
                              provisions in Section 5.10 hereof.
 
                              (d) The arbitration shall be held within sixty
(60) days of the appointment of the arbitrator.  Discovery shall be conducted in
accordance with the Arizona Rules of Civil Procedure regarding discovery. The
arbitrator
                              shall establish the discovery schedule promptly
following submission of the joint statement of contentions (or the filing of the
answer to the demand for arbitration) which schedule shall be strictly adhered
to. To the
                              extent the contentions of the parties relate to
custom or practice in the Company’s business model, or the technical industry
generally, or to accounting matters, each party may select an independent expert
or
                              accountant (as applicable) with substantial
experience in the industry segment involved to render an expert opinion or
opinions. All decisions of the arbitrator shall be in writing.  The arbitrator
shall make all rulings in
                              accordance with Arizona law and shall have
authority equal to that of a Superior Court judge, to grant equitable relief in
an action pending in Superior Court in which all parties have appeared.
 
 
 
 

--------------------------------------------------------------------------------

 
 
7.             Contractual Nomenclature. All references herein to "Dollars" or
"$" shall mean Dollars of the United States of America, its legal tender for all
debts public and private. Wherever used herein and to the extent appropriate,
the masculine, feminine or neuter gender shall include the other two genders,
the singular shall include the plural, and the plural shall include the
singular.
 
8.             Publicity. Neither party shall issue any press release or
announcement of or relating to the execution of, or any terms, provisions or
conditions contained in this Agreement without the other party's prior approval
of the content and timing of any such announcement or announcements.
 
9.             Proof of Right to Work.  For purposes of federal immigration law,
Employee will be required to provide the Company with documentary evidence of
his identity and eligibility for employment in the United States within three
(3) business days of Employee’s date of hire; otherwise, the Company may
terminate the employment relationship and this Agreement.
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
                 Alternative Energy Development Corporation, a Nevada
Corporation
 


 
                              By:  JERRY ALVAREZ
                              Jerry Alvarez, President, Director
 


                 Employee
 
                             
 
 
                              By:  JERRY ALVAREZ
                              Jerry Alvarez, an Individual
 


 

